Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Ronroyal J. Owens, Appellant                         Appeal from the Probate Court of Denton
                                                      County, Texas (Tr. Ct. No. PR-2010-00903-
 No. 06-18-00057-CV        v.                         01). Memorandum Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
 Jerry Alexander and Billy D. Wyatt,                  Justice Stevens participating.
 Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Ronroyal J. Owens, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JANUARY 30, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk